Order filed, September 10, 2014.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00598-CR
                                  ____________

                      EX PARTE MARIO AVILA, Appellant


             On Appeal from the County Criminal Court at Law No 2
                              Harris County, Texas
                         Trial Court Cause No. 1922970


                                       ORDER

         The reporter’s record in this case was due July 28, 2014. See Tex. R. App.
P. 35.1.      On July 24, 2014, this court received notice that no payment
arrangements had been made for the reporter’s record. On August 14, 2014, this
court received notice that payment arrangements had been made, and extended the
court reporters record due date until August 24, 2014. The court has not received a
request to extend time for filing the record. The record has not been filed with the
court.    Because the reporter’s record has not been filed timely, we issue the
following order.

         We order Ida Garcia, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                    PER CURIAM